Citation Nr: 1810269	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD) and anxiety.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and February 2009 rating decisions of the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, in June 2007, the Veteran filed a service connection claim for an acquired psychiatric disorder, to include on a secondary basis.  That claim was denied in a February 2008 rating decision.  In October 2008, the Veteran submitted a timely notice of disagreement (NOD).  Thereafter, a February 2009 rating decision denied service connection for MDD and erectile dysfunction.  The Veteran again filed a timely NOD in March 2009. 

Prior to issuance of a statement of the case, on April 20, 2010, the Veteran's representative submitted two letters; one withdrawing the service connection claim for MDD, and the second asserting entitlement to service connection for PTSD.  Since then, the Veteran's claim has been characterized as a claim for an acquired psychiatric disorder, to include PTSD.  The Board notes that the United States Court of Appeals for Veteran Claims (Court) held in Clemons that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki. 23 Vet. App. 1 (2009).  Accordingly, in light of type of claim on appeal, its current characterization and in consideration of Clemons; the Board interprets the April 20, 2010 letters as a request to broaden the current issue on appeal to include a claim for PTSD.

In April 2013, the Veteran testified at a travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  In June 2016, the Board sent the Veteran a letter notifying him of this and of his right to another Board hearing.  In June 2016, the Veteran notified the Board that he wanted a Board videoconference hearing.  In July 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for the requested Board hearing.  That hearing was conducted in November 2017 before the undersigned and a copy of the transcript of that hearing has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's acquired psychiatric disorder was aggravated by his service-connected erectile dysfunction.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants entitlement to service connection for an acquired psychiatric disorder.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD and anxiety.  Specifically, the Veteran asserts that his psychiatric disorder is related to in-service stressor events.  Alternatively, the Veteran asserts that his acquired psychiatric disorder was caused and/or aggravated by his service-connected disabilities.

1. Factual Background

Initially, the Board notes that the Veteran's service treatment records (STRs) are silent as to any complaints or treatment for a psychiatric disorder.

Post-service medical records show that in April 2008 the Veteran reported insomnia and dreams related to past military experiences including basic training.  The Veteran was diagnosed with mild to moderate single episode major depression and assigned a GAF score of 50-55.  In October 2008, a VA psychiatric record noted that Veteran reported continued dreams about Vietnam and his period of employment as a state policeman.  The Veteran was diagnosed with mild to moderate single episode major depression and assigned a GAF score of 50-55.

A December 2008 medical report by the Veteran's private treating psychiatrist, Dr. HJM, shows complaints of poor physical condition, severe anxiety, depressive episodes, fragmented sleep, decreased energy, easy irritability and memory problems.  The psychiatrist noted a past medical history for high blood pressure, diabetes, dyslipidemia, erectile dysfunction, severe peripheral arterial insufficiency, osteoarthritis, peripheral neuropathy, gouty arthritis, coronary artery disease (CAD) and atherosclerosis.  Dr. HJM noted that the Veteran's judgement was highly influenced by his Vietnam experience.  The Veteran was diagnosed with PTSD secondary to his physical condition.  

The Veteran underwent a VA examination in January 2009.  The Veteran claimed that his depressive disorder was secondary to his service-connected CAD and atherosclerotic artery disease in his bilateral lower extremities.  The Veteran denied any combat experience and reported that the scary part of his service in Vietnam was riding in helicopters.  The examiner diagnosed the Veteran with MDD.  The examiner noted moderate symptoms of depression, insomnia, nightmares, sexual and occupational dysfunction, crying spells, and anhedonia.  The examiner opined that the Veteran's MDD was not secondary to his service-connected medical conditions.  The examiner did opine that the Veteran's depression was aggravated by severe sexual dysfunction.  Psychiatric symptoms related to the onset of his sexual dysfunction were noted as frustration, hopelessness, impotence and suicidal ideation.

In April 2010, the RO granted service connection for erectile dysfunction as it was found secondary to his service-connected diabetes mellitus II.  

In a June 2009 letter, the Veteran's treating psychiatrist, Dr. HJM, noted that the Veteran was being treated for anxiety, recurrent depression, decreased energy, fragmented sleep, memory difficulties and insecurity.  The psychiatrist also noted current medical issues including high blood pressure, diabetes, dyslipidemia, peripheral arterial insufficiency, atherosclerosis and erectile dysfunction.  With regard to the current medical issues, the psychiatrist noted that the conditions exacerbated the Veteran's emotional disorder.  In addition, Dr. HJM noted that the Veteran's experience in Vietnam influenced his psychiatric disorder and resulted in anxious episodes, panic attacks, recurrent avoidance of stimuli associated with stressful circumstances, mood swings, constricted affect, impairment of short and long term memory, and impaired abstract thinking.  A diagnosis of PTSD was provided.

In July and December 2009, the Veteran reported that he continued struggling with his physical conditions and that his sleep was still erratic.  He was diagnosed with single episode major depression and assigned a GAF score of 50-55.

The Veteran underwent a VA examination in February 2011.  The Veteran reported combat experience and noted that his base was attacked during a time when he and a group of soldiers got together to celebrate Christmas.  The Veteran also reported numerous other attacks on his base.  The Veteran reported the following symptoms: nervousness; trouble sleeping; and irritability.  The Veteran also reported an episode of suicidal ideation in which he placed a gun to his temple.  The examiner diagnosed the Veteran with depressive disorder.  The examiner noted the Veteran met the DSM -V stressor criteria for PTSD; however the examiner did not find that the Veteran fulfilled the symptomatic criteria for persistent re-experiencing the traumatic event, persistent avoidance of stimuli, or persistent hyperarousal.  The examiner also found that the reported stressor event did not cause impairment in social, occupational or other areas of functioning.  No medical opinion was provided for the Veteran's diagnosed depressive disorder.

At an April 2015 Board hearing, the Veteran testified that during active duty service in Vietnam he was attached to an artillery company that was attacked as frequently as 3-4 times per week.  He also testified that during that time he feared for his life.  

The Veteran underwent another VA examination in May 2014.  The examiner indicated the Veteran did not meet the DSM-V criteria for PTSD.  The examiner did diagnose the Veteran with unspecified depressive disorder and a secondary diagnosis for cervical spondylosis.  The Veteran reported that he spent 80 percent of his time in Vietnam in a bunker hearing a lot of siren alarms and gun shots.  The Veteran also reported working as a policeman for 28 years and that he retired due to his physical conditions and nerves.  The examiner noted that the claims file reflected the Veteran retired due to completion of 30 years of service.  The examiner found that the Veteran's reported in-service stressor did not meet Criterion A and, thus, was inadequate to support a diagnosis for PTSD.  The examiner did note symptoms of depressed mood, chronic sleep impairment and disturbances of motivation and mood.  The examiner opined that PTSD was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner based her opinion on a finding that the mental examination was negative for a DSM-IV or V diagnosis for PTSD, although she did diagnose the Veteran with depression.  

With regard to the diagnosed depression, the May 2014 examiner opined that it was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  In support of her opinion, the examiner noted no evidence of psychiatric complaints, findings or treatment prior to military service, during military service or within one year following service.  In addition, at the time the Veteran was initially treated for depression she noted that the identified stressor was "primary group physical conditions."  Thus, the examiner concluded that a nexus between the current psychiatric disorder and military service activities could not be made.  No etiological opinion addressing secondary service connection was provided.

At a November 2017 Board videoconference hearing, the Veteran testified that he did not have a traumatic event and that he was not treated for a psychiatric disorder during active duty service.  The Veteran did testify that a doctor stated his psychiatric disorder was due to his active duty service and his service-connected disabilities including diabetes and heart condition.  The Veteran additionally testified that his psychiatrist stated his stress and insomnia were related to his service in Vietnam and that this finding was corroborated by VA psychiatrist.  

2. Legal Analysis

After a review of the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is warranted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C § 1110 (2012); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the Veteran has been diagnosed with depressive disorder.  Accordingly, the Veteran clearly has a diagnosis and the remaining question is whether his depressive disorder is related to service.

In this regard, the Board finds the January 2009 VA examination report the most probative evidence of record.  The January 2009 VA examiner noted a diagnosis for depressive disorder which the Veteran claimed was secondary to his service-connected disabilities, including CAD and atherosclerotic artery disease.  While the examiner ultimately opined that the diagnosed depressive disorder was not secondary to the service-connected CAD or atherosclerotic artery disease, she did opine that the Veteran's sexual dysfunction aggravated his psychiatric disorder due to the following symptoms: frustration, hopelessness, impotence and suicidal ideation.  

The Board notes that at this period in time the Veteran was not service-connected for erectile dysfunction; however, the Veteran did have a pending claim for that disability which was ultimately granted in an April 2010 rating decision.  The Board further notes that the January 2009 VA examiner's opinion is supported by findings made by the Veteran's treating psychiatrist, Dr. HJM, who diagnosed the Veteran with PTSD secondary to his physical conditions which included erectile dysfunction.  Further, in June 2009, Dr. HJM found that the Veteran's medical issues, including erectile dysfunction, exacerbated his emotional disorder.  

The Board additionally notes that the Veteran underwent VA examinations in February 2011 and May 2014.  However, neither of those examination reports addressed whether the Veteran's diagnosed depressive disorder was secondary to his service-connected disabilities.  Accordingly, with regard to service connection on a secondary basis, the only medical opinion of record is the January 2009 VA examination report which concluded that the Veteran's depressive disorder was aggravated by his erectile dysfunction.

Therefore, the Board finds the criteria for service connection on a secondary basis for an acquired psychiatric disorder have been met.  The claim is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection on a secondary basis for an acquired psychiatric disorder is granted.


REMAND

Given the award of service connection for psychiatric disability addressed in the prior section, the Board finds that the issue of entitlement to a TDIU must be readjudicated following the initial rating that needs to be assigned by the Agency of Original Jurisdiction.  

Accordingly, this case is REMANDED for the following actions:
	
1.  Following the assignment of the initial rating and effective date for the Veteran's service-connected psychiatric disorder, and after undertaking any development suggested by the record, readjudicate the claim seeking entitlement to a TDIU.

2.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


